G. H. A. KUNST, Judge.
At seven-thirty o'clock on November 3, 1944, when a truck, No. 130-94, owned by respondent and an automobile owned by claimant, had stopped at a railroad crossing at Bigley *59avenue, in Charleston, West Virginia, awaiting the passing of a train, the driver of the state truck negligently backed the truck into the front of the automobile, causing damage to it, which cost $32.13 to repair and for which amount claim is made. Respondent recommends and the attorney general approves its payment.
An award of thirty-two dollars and thirteen cents ($32.13) is made to claimant.